Citation Nr: 0844653	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-24 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1960 to April 1963.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Buffalo Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for a low back disorder and a right knee disorder 
and assigned a 20 percent and 10 percent evaluation, 
respectively, effective August 14, 2002.  In January 2007, 
the Board remanded the claims for further development.  

In January 2004 correspondence and on his July 2004 
Substantive Appeal, the veteran appears to raise such claims 
as: entitlement to service connection for a hip disorder 
secondary to service connected residuals of a right femur 
fracture, entitlement to total disability individual 
unemployability, and an increased rating for his service-
connected residuals of a right femur fracture.  These matters 
are not before the Board and are referred to the RO for 
further action. 


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's low back 
disorder is manifested by pain and severe limitation of 
motion; unfavorable ankylosis of the entire thoracolumbar 
spine; pronounced intervertebral disc syndrome with 
persistent symptoms, or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year have not been shown. 

2.  Throughout the appeal period, the veteran's right knee 
disorder is manifested by degenerative arthritis, as well as 
satisfactory evidence of pain; compensable limitation of 
flexion or extension, subluxation or instability, or 
impairment of the tibia is not shown.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent 
rating for a low back disorder have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 
(prior to September 23, 2002); Code 5293 (from September 23, 
2002 through September 25, 2003); Codes 5237, 5242, 5243 
(from September 26, 2003).

2.  The criteria for an initial evaluation in excess or of 10 
percent for a right knee disorder have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §  4.7, 
4.71a, Diagnostic Codes (Codes), 5003, 5010, 5257, 5258, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.   The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a September 2002 letter (prior to the initial January 2003 
rating decision on appeal,) VA notified the veteran of 1) of 
the information and medical or lay evidence required to 
substantiate the claim, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

The veteran's higher initial rating claims for a low back and 
a right knee disorder are a "downstream" element of the 
RO's grant of service connection for a low back and a right 
knee disorder in the currently appealed rating decision 
issued in January 2003.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the January 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for a low back and a right knee disorder, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In Dingess, the United States Court 
of Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Regardless, a February 2007 
letter (pursuant to a January 2007 Board remand) discussed 
the manner in which VA determined disability ratings and 
effective dates. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for a low back and a right knee 
disorder originates, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the September 2002 notice letter was provided prior to 
January 2003 decision; thus, this notice was timely.  There 
has been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, although he declined to do so.  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file; the veteran does not contend 
otherwise.  The veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected low back and right knee disorders.  
Consequently, the Board finds that VA's duty to assist the 
veteran has been met.  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background 

On December 2002 VA examination, the veteran reported that as 
a result of a motor vehicle accident in 1962, he was 
ultimately left with a shortened leg and had walked with a 
limp ever since that time.  He denied any weakness, 
stiffness, swelling, heat, redness, instability, 
osteomyelitis, locking, or abnormal movement.  His treatment 
consisted of using a special shoe.  He used a cane 
periodically, and also sometimes used an electronic motorized 
Rascal cart for transportation.  He indicated that he had 
right knee pain.  He denied any further motor vehicle 
accidents, any worker's compensation problems, or any trauma 
to his right knee since the 1962 motor vehicle accident.  He 
had complaints of right knee pain, weakness, giving way, and 
fatigability.  He denied stiffness, swelling, heat, redness, 
and locking.  His treatment consisted of taking injections 
periodically, and Advil and Motrin.  Flare ups occurred 
approximately two to three times per week and lasted a half a 
day to a day during which he had to favor his knee.  

On December 2002 VA spine examination, the veteran indicated 
that ever since he was in his motor vehicle accident, he 
walked with a shortened leg and had back problems.  He had 
problems with his gait and would fall sometimes.  In 1989, 
while he was at work, he fell due to instability that led to 
a herniated disc and herniated disc surgery at L5 in 1991.  
This was a worker's compensation claim.  He had current 
complaints of low back pain.  His treatment consisted of 
taking Advil, Motrin, and using a back brace, a cane, and/or 
an electronic scooter.  Flare ups occurred two to three times 
per week and lasted two to three hours in which he needed to 
rest his back.  He could move around the house and get in and 
out of a chair.  He had not been prescribed any bed rest by a 
physician over the last year.  He denied any bowel or bladder 
incontinence.  He could walk unaided.  He used a cane often 
and also used an electronic cart.  

He was able to fulfill his activities of daily living of 
bathing, dressing, cleaning, cooking, eating, driving, and 
walking.  He was somewhat limited with his dressing in that 
he sometimes had difficulty putting his shoes and socks on 
his feet.  He last worked in 1991, at that time for Erie 
County as a Deputy.  He did not see a doctor for his back in 
the past year.  He sought medical attention for his knee one 
to two times and had not seen any one for his right bone 
fracture of the femur in the last year.  

Physical examination revealed that the veteran walked with a 
significant limp.  He had right specially made shoe that was 
elevated.  His right knee showed no significant abnormality 
of color, deformity, swelling, or atrophy.  Palpation of the 
right knee elicited no abnormality of temperature.  There was 
crepitance, but no swelling.  There was some joint line 
tenderness.  Range of motion studies showed that the right 
knee had 0 degrees of extension and flexion was to 125 
degrees with pain from 120 to 125.  Repetitively flexing and 
extending his knee five times, he had 0 degrees extension and 
flexion was to 125 with pain from 120 to 125.  Testing of the 
medial, the lateral collateral ligament, the 
anterior/posterior cruciate ligament were all stable/normal.  
McMurray's was normal.  There was a 5 cm surgical scar over 
the lumbosacral spine that was minimally hypopigmented.  The 
remainder of the spine showed no significant abnormality of 
color, deformity, swelling, or atrophy.  Palpation of the 
spine elicited no abnormality of temperature, crepitance, or 
swelling.  There was marked tenderness over the spinous 
process of L3, L4, and L5 along with paravertebral muscles.  
Range of motion studies showed that forward flexion was to 45 
degrees with pain from 30 to 45 degrees.  Extension was to 
30 degrees with pain from 20 to 30 degrees.  Left and right 
side bending was to 20 degrees, and left and right rotation 
was to 30 degrees.  There was no significant change after the 
veteran repetitively flexed and extended his back five times.  
Forward flexion of the lumbar spine was to 45 degrees with 
pain from 30 to 45 degrees.  Extension was to 20 degrees with 
pain from 10 to 20 degrees.  Left and right side bending was 
to 20 degrees, and left and right rotation was to 30 degrees.  
He was able to heel and toe walk.  His right foot everter was 
4.5 compared to 5 on the left.  Sensory dorsum of the feet 
and over the lateral and medial malleolus was grossly normal 
to light touch.  Reflexes, bilateral knees and ankles were 
2+.  Straight leg raises in a sitting position were to 90 
degrees bilaterally.  The assessment was status post right 
femur fracture with shortened leg, right knee sprain, and 
status post herniated disc surgery to L5.  

Treatment records from Dr. J. E. dated from 1993 to 1999 
showed that the veteran had complaints of low back pain.  In 
July 1993 he underwent intralaminar L4-5 discectomy on the 
left.  

In June 2002 correspondence, Dr. J. A. R. noted that the 
veteran had chronic discomfort in his right knee and pain in 
the medial aspect of the right ankle.  He had difficulty 
walking due to the pain at the right knee and ankle levels.  
The right knee extended fully and flexed to 125 degrees.  
Tenderness was noted over the medial joint line.  The patella 
tracked well.  Two inches of shortening was noted in the 
right lower extremities.  Radiographs of the right knee 
revealed a complete loss of the medial joint space in weight 
bearing position.  The lateral joint space was well-
maintained.  The impression was degenerative arthritis of the 
right knee affecting most severely the medial compartment.  

In June 2004 correspondence, Dr, J. A. R. noted that the 
veteran had chronic lumbar discomfort with radiation to the 
buttock level bilaterally.  He also had chronic pain in his 
right ankle.  Examination revealed a mild restriction in the 
lumbar range of motion.  Straight leg raising was possible to 
90 percent bilaterally.  Nearly two inches of shortening was 
noted at the right femur.  Knee and ankle jerks were absent 
bilaterally.  The right knee extended fully and flexed to 120 
degrees.  Varus angulation was noted.  Tenderness was noted 
over the medial joint line.  Radiographs of the lumbosacral 
spine revealed mild, degenerative changes at the L4-5 level 
with a degree of calcification involving the abdominal aorta 
and an old, healed fracture at the proximal third of the 
right femur.  

In July 2004 correspondence, Dr. J. A. R. noted that the 
veteran recently underwent a medial compartment implant in 
the right knee  It was anticipated that his range of motion 
would remain 0 to 115 degrees flexion.  He would retain a 
high, permanent, partial disability status post right knee 
implant replacement surgery.  

On May 2008 VA examination, it was noted that the claims file 
was reviewed.  On examination it was noted that the veteran 
walked with a cane with a pronounced limp, favoring the right 
lower extremity.  He could barely walk an eighth of a block 
before he had to stop because of low back and knee pain on 
the right side.  Outside of his hospitalization at Walter 
Reed had did not have any period of incapacitation.  Physical 
examination revealed that knee jerks were 1+ bilaterally.  
Examination of the thoracolumbar spine was normal.  Forward 
flexion was from 0 to 70 degrees with pain starting at 50 
degrees.  Extension was from 0 to 10 degrees with pain 
starting at 10 degrees.  Left and right lateral rotation 
occurred from 0 to 20 degrees with no pain.  Right and left 
lateral flexion occurred from 0 to 20 degrees with pain 
starting from 20 degrees.  Repetitive exercise reduced 
forward flexion from 0 to 50 degrees due to pain and lack of 
endurance.  The right knee was exquisitely tender on the 
anterior, anterolateral, and anteromedial aspect on deep 
palpation.  Flexion occurred from 0 to 90 degrees with pain 
starting at 80 degrees and extension occurred fully from 0 
degrees with no pain.  Repetitive exercises reduced flexion 
from 0 to 70 degrees due to pain and lack of endurance.  The 
right knee was stable in terms of normal functioning of the 
medial and lateral collateral, and anterior and posterior 
cruciate ligaments.  There was no laxity towards varus or 
valgus stresses or to the anterior or posterior cruciate 
ligaments.  A partial knee replacement was noted on the right 
side.  The right lower extremity measured 32 inches and the 
left lower extremity measured 34 inches.  The diagnosis was 
degenerative disc disease of the lumbosacral spine and 
internal derangement of the right knee status post partial 
knee replacement.   

The examiner noted that the veteran was severely impaired due 
to his low back disorder.  In addition to the above 
notations, he slept on a recliner since he could not lie down 
flat for more than half-an-hour at a time.  Bending, 
scooping, and squatting were extremely difficult and painful.  
Stairs were also very difficult to ascend or descend.  He 
could not bend, stoop, or kneel.  The examiner also noted 
that the veteran was severely impaired due to his right knee 
pain.  He was unemployable in any capacity requiring 
prolonged sitting, standing, or ambulation, or significant 
physical exertion.  The pain at these two sites markedly 
interfered with his functional abilities, particularly in 
flare ups that occurred everyday.  

III.  Criteria and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  Functional impairment shall also be evaluated on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. §  
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The veteran's appeal for increased disability rating is from 
the initial rating that granted service connection for a low 
back disability.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Low Back Disorder

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Code 5295 (2003).  Lumbosacral strain warrants a 40 percent 
rating for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent rating if it is severe.  38 C.F.R. § 4.71a, Code 5292 
(2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
unfavorable. 38 C.F.R. § 4.71a, Code 5289 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating. 38 C.F.R. § 4.71a, Code 5286 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. 
§ 4.45.

Under the criteria effective from September 26, 2003, 
lumbosacral strain, and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Codes 5237 and 5242 (2008).  
Intervertebral disc syndrome is rated under the general 
formula for rating diseases and injuries of the spine or 
based on incapacitating episodes (outlined above), whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Code 5243 
(2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

On review of the evidence of record, the Board finds that the 
criteria to support a 40 percent disability evaluation for 
the veteran's low back disorder were met.  On December 2002 
VA examination, forward flexion of the lumbar spine was to 
45 degrees with pain from 30 to 45 degrees.  Extension was to 
20 degrees with pain from 10 to 20 degrees.  Left and right 
side bending was to 20 degrees, and left and right rotation 
was to 30 degrees.  The Board finds that the evidence showed 
that the veteran's low back disorder was manifested by severe 
limitation of motion.  Therefore a 40 percent rating is 
warranted under Code 5292 for limitation of motion.  

The Board finds that the criteria for an evaluation in excess 
of 40 percent the veteran's lumbar spine disorder have not 
been met.  As, the veteran is entitled to the maximum 
schedular rating for loss of range of motion under the "old" 
and "new" criteria (Codes 5292, 5237, 5242, and 5243), even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable).  Also, x-rays demonstrated 
that there was no vertebral fracture to warrant an extra 10 
percent rating for demonstrable deformity of a vertebral body 
from fracture.  As a 40 percent rating is the maximum rating 
for chronic lumbosacral strain under the "old" criteria (Code 
5295), consideration of this Code would provide no greater 
benefit to the veteran.   Therefore, the only means by which 
a higher rating could be assigned would be if there is 
evidence unfavorable ankylosis of the entire thoracolumbar 
spine; pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).

December 2002 VA examination indicates that the veteran 
retains, albeit severely limited, motion of his low back.  On 
May 2008 VA examination, forward flexion was from 0 to 70 
degrees with pain starting at 50 degrees.  Extension was from 
0 to 10 degrees with pain starting at 10 degrees.  Left and 
right lateral rotation occurred from 0 to 20 degrees with no 
pain.  Right and left lateral flexion occurred from 0 to 20 
degrees with pain starting from 20 degrees.  Repetitive 
exercise reduced forward flexion from 0 to 50 degrees due to 
pain and lack of endurance.  The examination also indicated 
that the veteran's low back disorder progressed to 
degenerative disc disease.  In other words, there is no 
evidence of unfavorable ankylosis of the thoracolumbar spine.  
A higher disability evaluation under the "old" Diagnostic 
Code 5289 or "new" Diagnostic Code 5240 would therefore be 
inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or that he experienced any incapacitating 
episodes resulting from intervertebral disc syndrome of at 
least six weeks during the past year.  Here, the veteran had 
persistent complaints of low back pain, in which he treated 
with a nonsteroidal anti-inflammatory, which reduced but did 
not resolve or relieve his symptoms.  He had daily episodes 
of flare-ups that he tried to relieve with rest.  There was 
no objective evidence of muscle spasms, but December 2002 VA 
examination noted that the there was marked tenderness over 
the spinous process of L3, L4, and L5 along the paravertebral 
muscles.  He walked with a cane or used a scooter, otherwise 
he would fall.  In regards to neurological symptoms, the 
Board notes that the veteran is already in receipt of a 
separate compensable ratings for right and left lower 
extremity radiculopathy, each assigned a 10 percent rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  These are 
separately rated disabilities that are not on appeal at this 
time.  As not all findings characteristic of pronounced disc 
disease with little intermittent relief are shown, the 
disability picture presented, including DeLuca factors, does 
not warrant a 60 percent rating.

A review of the record, as set forth above, fails to provide 
a basis for an evaluation greater than 40 percent.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months such as to warrant a 60 
percent evaluation under the new rating criteria have not 
been reported.  On May 2008 VA examination, the veteran 
indicated that he did not have any periods of incapacitation 
in the past 12 months.  

In short, no applicable criteria provide for a schedular 
rating in excess of 40 percent for the degree of disability 
shown at any point throughout the appeal period.  Staged 
ratings are not warranted.  See Fenderson, supra. 
 
The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes (Codes) 5289, 5292, 5293, 5295 (2002, and as revised 
effective September 23, 2002); Codes 5235-5243 (from 
September 26, 2003).

B.  Right Knee Disorder

At the outset the Board notes that a temporary evaluation of 
100 percent was assigned from July 2, 2004 to August 31, 2004 
based on surgical treatment on the right knee necessitating 
convalescence and that rating period is not before the Board.

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Code 5010. Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Code 5003.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations.  [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.

Here on December 2002 VA examination, range of motion studies 
showed that the right knee had 0 degrees of extension and 125 
degrees of flexion with pain from 120 to 125 degrees.  
Repetitive exercises showed 0 degrees extension and 
125 degrees of flexion with pain from 120 to 125 degrees.  In 
June 2002 correspondence, Dr. J. A. R. noted that the veteran 
had degenerative arthritis.  In June 2004 correspondence, Dr, 
J. A. R. noted that the right knee extended fully and flexed 
to 120 degrees.  On May 2008 VA examination, flexion occurred 
from 0 to 90 degrees with pain starting at 80 degrees and 
extension occurred fully from 0 degrees with no pain.  
Repetitive exercises reduced flexion from 0 to 70 degrees due 
to pain and lack of endurance.  On review of he record, range 
of motion findings did not meet the criteria for a 
compensable rating under either DC 5260 or 5261. 38 C.F.R. § 
4.71a (2008).  However, as degenerative arthritis as well as 
satisfactory evidence of pain were shown on VA examinations, 
the veteran was entitled to a 10 percent rating under Codes 
5003 and 5010. 

To establish entitlement to a rating in excess of 10 percent 
consideration must be given to other potentially applicable 
codes.  As 10 percent is the maximum allowable rating under 
Code 5259 (for symptomatic removal of semilunar cartilage) 
and as this Code does not allow for separate ratings, 
consideration under Code 5259 would provide no greater 
benefit to the veteran.  A 20 percent rating under Code 5258 
is not warranted, as there is no evidence of dislocated 
semilunar cartilage.  A compensable rating under Code 5257 
(for recurrent subluxation or lateral instability) is not 
warranted as there is no objective evidence of left knee 
instability. Notably, on December 2002 and May 2008 VA 
examinations, the examiners found that the medial, the 
lateral collateral ligament, the anterior/posterior cruciate 
ligament were all stable/normal and there was no laxity 
towards varus or valgus stresses or to the anterior or 
posterior cruciate ligaments.  While the veteran has reported 
instability while walking uneven surfaces, because he is a 
layperson, his reports are not competent evidence of medical 
findings.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Other rating Codes applicable to a leg disability have been 
considered but as ankylosis and impairment of the tibia are 
not shown (See Codes 5256 and 5262), they do not apply.  
Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown, supra.  
Notably, the On May 2008 VA examination, range of motion was 
from 0 to 90 degrees with pain starting at 80 degrees and 
repetitive exercises reduced flexion from 0 to 70 degrees due 
to pain and lack of endurance.  Such limitation of function 
is accounted for by the current 10 percent rating.

In summary, a rating in excess of 10 percent for right knee 
disorder is not warranted under any of the applicable rating 
criteria at any point throughout the appeal period (with the 
exception of the convalescence period following July 2004 
surgery for which a 100 percent rating has been assigned).  
"Staged" ratings are not warranted.  There is a 
preponderance of the evidence against this claim and it must 
be denied.

C.  Extraschedular

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the veteran's service-connected low back and 
right knee disorders, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent rating, but not more, for a low back disorder is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards,

A rating in excess of 10 percent for a right knee disorder is 
denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


